I   •.
    Case 2:19-cv-02769-SHL-TLP Document 1-1 Filed 11/08/19 Page 1 of 18 PageID 7
        Ci--ise 2·18-cv-02802 Docu111r:nt 1-2 r-:-11ecl 11/15/18 Page lot?? raqe!D 9

                                                                                   '




                      EXHIBIT A
Case 2:19-cv-02769-SHL-TLP Document 1-1 Filed 11/08/19 Page 2 of 18                         PageID 8   l




                   IN THECIIANCERY COURT OF TENNESSEE
              FORTHETHIRTIETHJUDICIALDISTRICT AT MEMPHIS


 SHELBY COUNTY DEMOCRATIC PARTY,
 MAREK FOR MEMPHIS,

           Petitioners,

 v.                                                           CaseNo.    CH-/1-/3 70-J
                                                                               FAl\l" II)
 GREG GRANT, INDIVIDUALLY & d/b/a
 GREATER MEMPHIS DEMOCRATIC CLUB, INC.,
 M. LATROY WILLIAMS, INDIVIDUALLY & d/b/a                            D     ~ -[i;;;;;;~
                                                                      SHELBY COUNTY
                                                                     CHANCERY COURT           D
 SHELBY COUNTY DEMOCRATIC CLUB,
                                                                         c;;:-? l   42019
           Defendants.                                              W. AARON HALL, C~_,M
                                                                 TIME: I 0: ;a_r BY: !b--,



            ' PETITION FOR TEMPORARY RESTRAINING ORDER, FOR
      PERMANENT INJUNCTION, DECLARATORY RELIEF




       TO THE HONORABLE CHANCELLORS OF THE COURT OF SHELBY
   COUNTY, TENNESSEE:
             The Petitioners, petitioning for emergency equitable relief as specified hereinbelow,

  respectfully state and allege the following as grounds:

                                              PARTIES

        I.        Petitioner the Shelby County Democratic Party, chartered by the Tennessee

 Democratic Party, is the lawful representative body of the Tennessee Democratic Party in Shelby

 County.
Case 2:19-cv-02769-SHL-TLP Document 1-1 Filed 11/08/19 Page 3 of 18                        PageID 9




          2.      Petitioner Marek for Memphis is the campaign committee for John Marek's City

  Council, District 5 bid (hereinafter petitioners). John Marek is running for office in the municipal

 general election on October 3, 2019.

          3.      Defendant Greater Memphis Democratic Club, Inc., is a for-profit corporation

 with its principal address at 3160 High Meadow Dr., Memphis, TN 38128-4209. (See attached

 Exhibit 1). It may be served with process through its registered agent, Greg Grant, at 3160 High

 Meadow Dr., Memphis, TN 38128-4209.

         4.       Defendant Shelby County Democratic Club, Inc. is a for-profit corporation with

 its address at 3250 Commercial Parkway, Memphis, TN 38116-3252. It may be served with

 process through its registered agent, M. Latroy Williams, at 3242 Commercial Parkway, Suite

 3254, Memphis, TN 38116-3252.

         5.      Defendant Greg Grant is an individual, adult resident of Shelby County

 Tennessee. He may be served with process at 3160 High Meadow Dr., Memphis, TN 38128-

 4209.

         6.      Defendant M. Latroy Williams is an individual, adult resident of Shelby County,

 Tennessee. He may be served with process at 3242 Commercial Parkway, Suite 3254, Memphis,

 TN 38116-3252.


                                      JURISDICTION AND VENUE

         7.      Th.is Court has jurisdiction, pursuant to Tenn. Code Ann. § 16-11-l 03, to hear this

 Petition for equitable relief.

         8.      Venue for this action is properly laid m Shelby County, where all pertinent

 events transpired.




                                                  2
Case 2:19-cv-02769-SHL-TLP Document 1-1 Filed 11/08/19 Page 4 of 18                    PageID 10




                                     FACTUAL ALLEGATIONS

          9.        Defendant Grant, operating under the cloak of Greater Memphis Democratic

 Club, has published, disseminated, and caused to prominently appear multiple misrepresentative
                            I

 advertisements which purport to speak for, and represent the actual endorsement of, the

 Democratic Party. This mass advertising is deceptive, intended to misrepresent to the electorate

  and general pubiic that certain candidates not endorsed by the Democratic Party-including

 Worth Morgan, Chase Carlisle, Ford Canale, and Cody Fletcher-·are endorsed by Democratic

 Party.

          10.       In the aforementioned advertisements, Defendant Grant uses the trademark logo

 of the Democratic Party (the red white and blue donkey), and the words Democratic (with slight

  variations). (See attached Exhibits 4 and 5).

          11.       Furthermore, Defendant Greater Memphis Democratic Cluh uses the City of

  Memphis Seal five times on a widely distributed piece of "campaign" literature and eight times

  in the 2019 No. 190 version of Spirit Magazine.

          12.       Defendant Williams, operating under the cloak of the Shelby County Democratic

  Club, has published, disseminated, and caused to prominently appear multiple rnisrepresentative

  advertisements which purport to speak for, and represent the actual endorsement of, the

  Democratic Party This mass advertising is deceptive, intended to misreprecsent to the electorate

  that a certain candidate not endorsed by the Democratic Party, namely Worth Morgan, is

  endorsed by the Democratic Party. He also uses the trademark logo of the Democratic Party (the

  red, white, and blue donkey), and the words DemocratiC (with slight variations). (See attached
                '
  Exhibits 4 and 5).




                                                    3
Case 2:19-cv-02769-SHL-TLP Document 1-1 Filed 11/08/19 Page 5 of 18                       PageID 11




          13.     Defendant Williams was previously restrained by the Chancery Court of Shelby

  County in cause# CH-10-1354 from committing similar acts in the election of 2010.

          I 4.    Tennessee statutes seek to protect the public from entities masquerading a.s

  legitimate political parties. Tenn. Code Ann.§ 2-1-104 (a) (14) requires political parties to seek

  recognition by filing with the State a qualifying petition. The purpose of such statutes is to

  protect the public from fly-by-night organizations that only seek to get money from public and to

  confuse the electorate. There is a compelling state interest in protecting the public from any

  misleading and fraudulent advertising.

          15.     The Democratic National Committee. the Tennessee Democratic Party, and the

  Shelby County Democratic Party have possessory and equitable interests in the name, trade

  dress, and brand of the Democratic Party, and equity demands they have some remedy to prevent

  their name, trade dress, and brand from misappropriation, dilution, and impressment into the

  service of for-profit entities.

          16.     Defendants' actions hereinbefore described tend to mislead the public as to which

  candidates in fact have the support and endorsement of the Democratic Party.

          17.     Section 1-8-2 of the Memphis Municipal Code provides, "The official seal

  provided by section 1-8-1 shall be impressed or imprinted on all official instruments of the city."

  Section I-8-3 (E) places the city seal on the city flag. This language implies, under the well

  known principal of statutory construction, inclusio 1mius ex exclusion alterius, that neither the

  City Seal, flag, nor any likenesses thereof, may be privately appropriated by for-profit entities

  and affixed to campaign literature or advertisements.

          18.     Early voting for the October 3, 2019 elections began on September 13, 2019.




                                                  4
Case 2:19-cv-02769-SHL-TLP Document 1-1 Filed 11/08/19 Page 6 of 18                        PageID 12




         19.     On or about October 3, 2019) the ballot attached as Exhibit 5 began to be

 distributed at the polls to voters by paid agents of Defendants.


                          BASIS FOR EMERGENCY INJUNCTIVE RELIEF

         14.     Defendants are in violation ofTennessee the following statutes:

         Tenn. Code. Ann. § 2-19-116. Misrepresentations on campaign literature or
         sample ballots - Penalty.
         (a)             No person shall print or cause to be printed or assist in the
         distribution or transportation of any facsimile of an official ballot, any unofficial
         sample ballot, writing, pamphlet, paper, photograph or other printed material
         which contains the endorsement of a particular candidate, group of candidates or
         proposition by an organization, group, candidate or other individual, whether
         existent or not, with the intent that the person receiving such printed material
         mistakenly believe that the endorsement of such candidate, candidates or
         proposition was made by an organization, group, candidate or entity other than the
         one or ones appearing on the printed material.
         (b)             A violation of this section is a Class C misdemeanor.

         Tenn. Code. Ann. § 2-19-142. Knowingly publishing false campaign
         literature.

         It is a Class C misdemeanor for any person to publish or distribute or cause to be
         published or distributed any campaign literature in opposition to any candidate in
         any election if such person knows that any such statement, charge, allegation, or
         other matter contained therein with respect to such candidate is false.

         20.     Defendants are deceptively portraying certain candidates as nominees or

  endorsees of the Democratic Party, even though these candidates are not endorsed by the

  Democratic Party, and in several cases are in fact members of the Shelby County Republican

  Party, endorsed by that organization, or both.

         21.     Defendants Greg Grant and the Greater Memphis Democratic Club are

  improperly and deceptively placing the Seal of the City of Memphis on their "campaign"

  materials.




                                                   5
Case 2:19-cv-02769-SHL-TLP Document 1-1 Filed 11/08/19 Page 7 of 18                       PageID 13




         22.     Petitioners aver that De~endants are acting in knowing violation of the law and

 acting deceptively and in bad faith.

         23.     Petitioners aver that immediate and irreparable harm will result to the Petitioners

 and the voting public, and will mar and offend the sanctity and security of the election process

 (for which adequate monetary cannot compensate) if Defendants and their agents are not

 immediately restrained and enjoined from further acts as hereinbefore described.

         24.     Petitioners seek an immediate Temporary Restraining Order with the provisions

 set forth in the prayer below, along with an expedited hearing and a permanent injunction and

 declaratory relief.

         25.     Defendants' actions hereinbefore described will cause Plaintiffs irreparable

 damage unless immediately enjoined by this Court.

        26.      Absent the immediate injunctive relief herein requested, the unlawful and

 irreparably damaging conduct of Defendants, hereinhefore.described, will continue.


                                                 PRAYER

 WHEREFORE, Petitioners respectfully pray for the following relief:

        A.      That the Court issue summons to be served on the Defendants and that they be

 required to Answer or otherwise respond in the time and manner prescribed by law;

        B.      That this Court immediately issue a Temporary Restraining Order restraining

 Defendants from:

                a.     Distributing literature, disseminating information or in any way
                communicating utilizing        words, symbols, or graphical schemes
                reasonably implying endorsement of or affiliation with the Democratic
                National Committee, the Tennessee Democratic Party, or the Shelby
                County Democratic Party;




                                                 6
Case 2:19-cv-02769-SHL-TLP Document 1-1 Filed 11/08/19 Page 8 of 18                       PageID 14




                b.      Distributing literature, e-material, or displaying prominent
                advertisements bearing the Seal of the City of Memphis, the city flag, or
                any other official marks of the City of Memphis;

                b.      Distributing Iiterature, disseminating infonnation or in any way
                representing or implying any misleading infonnation regarding the
                political party affiliation of a candidate or group;

                c.     Distributing literature, disseminating infonnation or in any way
                representing or implying that individuals who are not duly elected
                nominees of a political party are such nominees;

                d.     Distributing literature, disseminating information, or in any way
                representing or implying an endorsement of a candidate by a person or
                group when such endorsement has not occurred;

                f.     Distributing, disseminating or transferring Exhibits 3-5, or any
                facsimile or partial copy of same;

         C.     That an expedited hearing be set to dctennine Petitioners' entitlement to          a

 Preliminary Injunction grating the same relief;

         D.     That Defendants be compelled to take affirmative remedial action to remove from

 public dissemination, publication, or prominent view, all items identified to be restrained in this

 petition;

         E.     That upon a full hearing on this cause, this court enter a Decree declaring the use

 of the City of Memphis Seal and the likeness of the Democratic Party, and other conduct by

 Defendants as hereinhefore described, to be unlawful and deceptive; and

        F.     That this Court grant Petitioners such other and further relief as may be

 appropriate under the circumstances.




                                                   7
Case 2:19-cv-02769-SHL-TLP Document 1-1 Filed 11/08/19 Page 9 of 18   PageID 15




                                    Respectfully Submitted,




                                    Bruce S. Kfamer (7472)
                                    Jacob Webster Brown (36404)
                                    6000 Poplar Avenue, Suite 150
                                    Memphis, Tennessee 38119
                                    bkramer@appersoncrump.com
                                    jbrown@appersoncrump.com
                                    Attorney for Petitioners



    THIS IS THE FIRST REQUEST FOR EXTRAORDINARY RELIEF IN THIS CAUSE




                                       8
Case 2:19-cv-02769-SHL-TLP Document 1-1 Filed 11/08/19 Page 10 of 18                         PageID 16




  STATE OF TENNESSEE
  COUNTY OF SHELBY

         Personally appeared before me, the undersigned authority within and for the State and

  County aforesaid, John Marek, who makes oath and says that the facts and allegations stated in

  the foregoing are true and correct to the best of his knowledge, information and belief.

                                                       MAREK FOR MEMPHIS




                                                       By: John Mdrek

         SWORN TO AND SUBSCRIBED this~ day of                   5it,/c,..f,,,-

                                                       N
  My Commission Expires:




                                                 9
Case 2:19-cv-02769-SHL-TLP Document 1-1 Filed 11/08/19 Page 11 of 18                      PageID 17




  STATE OF TENNESSEE
  COUNTY OF SHELBY

         Personally appeared before me, the undersigned authority within and for the State and

  County aforesaid, Michael Harris, duly elected Chairman of the Shelby County Democratic

  Party, who makes oath and says that the facts and allegations stated in the foregoing are true and

  correct to the best of his knowledge, information and belief.

                                               SHELBY COUNTY DEMOCRATIC PARTY




                                                  : Michael H




 My Commission Expires:




                                                 IO
Case 2:19-cv-02769-SHL-TLP Document 1-1 Filed 11/08/19 Page 12 of 18                    PageID 18




                               CERTIFICATE OF SERVICE

          I certify that on September 25th, 2019, copies of the foregoing document were provided
  to a private process server to be served on the following:·

         Greg Grant
         3160 High Meadow Dr.,
         Memphis, TN 38128-4209

         Greater Memphis Democratic Club, Inc.
         3160 High Meatlow Dr.,
         Memphis, TN 38128-4209

         M. Latroy Williams
         1429 S. Parkway E.
         Memphis, TN 38106

         Shelby County Democratic Club, Inc.
         3242 Commercial Parkway, Ste. 3254
        Memphis, TN 3§.l-l6    ·
                  /'




                                                11
            Case 2:19-cv-02769-SHL-TLP Document 1-1 Filed 11/08/19 Page 13 of 18                             PageID 19




    ,·.;·
     .,,
    ;·_




,,'•'"
                                                     11 Al ,1,P 1\l lll 1 MA 111!1/'.I
'                                                                                                                        I
                                                                                                                         I
                                                                                                                          ''




                                                                                             I U~'/
                            SIIH~MAN                                                         MARVIN
                            <.,h'li I: I~                                                    W~ll'TE
                            , 11 I                                                       '   C:11'1
                            \ I 1111'!1   II ~l·IN                                           ,;l)UNC\I MAN


                        WORTl·I
                        MORGAN
                        I    II\
                        I I     •LIN•


,, I
Case 2:19-cv-02769-SHL-TLP Document 1-1 Filed 11/08/19 Page 14 of 18   PageID 20
Case 2:19-cv-02769-SHL-TLP Document 1-1 Filed 11/08/19 Page 15 of 18                    PageID 21


     IN THE CHANCERY COURT OF SHELBY COUNTY, TENNESSEE FOR THE
               THIRTIETH JUDICIAL DISTRICT AT MEMPHIS




                                                    FIAT

   TO TIIB CLERK OF nns COURT:

     B_ased upon the record in this matter, issue one or more of the following:

        0    NOTICE OF HEARING
                Issue Notice and set thiS matter for bearing on -~-.,-,-------' the _ _ _ _ day of
               _ _ _ _ _ ____, _ _ _ _ at _ _ _ o'clock_.m.

        0   WRIT OF CERTIORARI
             Issue·a Writ of Certiorari as prayed for in this matter.

       0    WRIT OF SCIRE FACIAS (CONTEMPT)
             ;l!sue ~-W!i.t 9f ~9~.F:~il!S. as p_ra~Jqr Wfuj!l:_ma~ Baj !i~t ~JP-!.l_~e.r fo_r ~~-(?.g _
                                      the _ _ _ _ day of _ _ _ _ _ _____, _ _ _ _ at
               _ _ _ o'clock_. m.

       0    INJUNCTION
               Issue the injunction as prayed for in this matter upon bond being given in the amount of
               $ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~ ·


       •    TEMPORARY RESTRAINING ORDER (TRO)
              Issue the Temporary Restraining Order as prayed for in this matter upon bood being given
              in the amount of $ . c - - c c - - - c - - - c c - - . , - - - - - - - - - c - - - - -
              and issue Notice setting this matter for hearing on - - ~ - - ~ the _ _ __
              day of _ _,--_~=-'-~~----,--- at--,---_,=o•cJoclc_. m. for Defendant to
              show cause why Plaintiff is·not entitled to have the relicif prayed for in this matter.



                                     Cbaneellor

                                     Date
    Case 2:19-cv-02769-SHL-TLP Document 1-1 Filed 11/08/19 Page 16 of 18                      PageID 22

,

                              IN TIIECHANCERY COURT OF TENNESSEE
                  FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS



    SHELBY COUNTY DEMOCRATIC PARTY,
    SHELBY COUNTY YOUNG DEMOCRATS,
    and MAREK FOR MEMPHIS,
                                                                    EI
                                                                    M.B.
                                                                           NTERED
                                                                           OCT O; 20191


               Petitioners,

    v.                                                          Case No. CH-19-1370-3
                                                                 Part Ill, Special Designation



    GREG GRANT, GREG GRANT,
    GREATER MEMPHIS DEMOCRATIC
    CLUB, M. LATROY WILLIAMS, and
    SHELBY COUNTY DEMOCRATIC CLUB,

               Defendants.



                                TEMPORARY RESTRAINING ORDER


           THIS CAUSE was heard upon the special setting ofan emergency hearing on Petitioners'

    prayer for emergency injunctive relief on October 3, 2019, in the Supreme Court Room of the

    Sheby County Courthouse. Based on Petitioner's Petition for Temporary Restraining Order, for

    Permanent Injunction, Declaratory Relief, and Punitive Damages (Sep. 26, 2019); Petitioners·

    Verified Amended Petition for Temporary Restraining Order, Permanent Injunctive Relief,

    Declaratory Relief, Damages, and Restitution for Unjust Enrichment (Oct. 3, 2019); the

    arguments and testimony in open court, and the entire re..:or<l in this cause, this Court rules as

    follows:
        Case 2:19-cv-02769-SHL-TLP Document 1-1 Filed 11/08/19 Page 17 of 18                                      PageID 23


  '
                  1.       A contested hearing on the merits of the Verified Amended Petition is set for

          Ut?t,, I     J       ,~~           __ ,2019at            ;1,~r            A. /i'c"M.        at_/__,____

                 u 21~,<Z                 c.,,q-: //
                  2.       Pending said hearing, and EFFECTOVE IMMEDIATELY, Defendants Greg

         Grant, Greater Memphis Democratic Club, Inc., M. Latroy Williams. and the Shelby County

         Democratic Club ARE HEREBY RESTRAINED AND ENJOINED from:

                           a.     Distributing literature, disseminating information or m any way
                           communicating utilizing words, symbols, or graphical schemes reasonably
                           implying endorsement of or affiliation with the Democratic National
                           Committee, the Tennessee Democratic Party, or the Shelby County
                           Democratic Party;

                         J>         Distributing literature, c material or displaying___prominent
                           ad~e1 tiscments bearing the Sea:l eif the Cit)' of Mcmp.hj_s, the city flag, or
                           any-ether official marks of the City of Memphis;
                                                                        ~-
                           c.--- Disttibutfn-s- literature, disseminating i n f o r ~ in any \Vay
                           rep~nting or implying any misleading information regarding the
                           poH:tieal parL;¥...alliliation ofa candidate or group;

                           d.      um
                                                           ....,
                           r e p ~ r implying that individuals who
                           n o ~ I party are s11ch nominees;
                                                                                  ~---=


                                                                                        ft$.~
                                                                                               -
                                                                           ---------------------
                                                                                                     or_ in any way
                                                                                                   not duly elected

                                                                                               >
                         e. ,......----Uistrtbt:itm~ature, disseminating information.,______Q[_i!!...J,py way
                         representing or implyingallerulorsement of a candida:tc._)y a person or
                         group when such endorsement has not occurrect;-1II1i,l

                         f.  ~ributing, disseminating, pHblishing, or transferring any
                         materials that ai:s included in the Ex:hibits----te- the_~ttached Petition or
                         Verifiect .A:menctea-rertrh:nr,-or----1m)~fusimile
                                                                    ----- or partial copy of same; and
                  3.--   DefendaAt:s sli:lil deposl! with the Shelby County Chancery Court Clerk, no later

             '----c==============,
\/'#f1ld,.,u:•                                           ---utt- monies    received irr c01111ection---with-------the
        aforementioned advertisements, publieations, and all other elei.:tion or campaign related products

        or~rvices for the October 3, 2019 Memphis ntuHicipttl-gene.ral_clcction, and shall pro~uce a




                                                              2
    Case 2:19-cv-02769-SHL-TLP Document 1-1 Filed 11/08/19 Page 18 of 18        PageID 24

I



    vcrifi~oti11g ofrl'icsamc no later tl~the next sch~camt appearance in this matter.

          IT IS SO ORDERED AND DECREED.




                                                  ~ ,"1              ~ ,,___,   V
                                                 JUDGE WILLIAM B. ACREE




                                                 DATE


                                                 AT // '. "/"{ O'CLOCK, AH'. M .
                                                                          • 0

                                                13_,.J     1~-

                                                 ATRIJE·f;Q,PY-ATTEST




                                            3
